Opinion issued January 14, 2020




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-19-00598-CV
                           ———————————
        TEXAS CONSTRUCTION SPECIALISTS, L.L.C., Appellant
                                       V.
        STACY GRAY, MARK HUMPHREYS, JASON LENTZ, AND
                 ROBERT WEINSTEIN, Appellees


                   On Appeal from the 405th District Court
                          Galveston County, Texas
                    Trial Court Case No. 16-CV-1259-A


                         MEMORANDUM OPINION

      Appellant, Texas Construction Specialists, L.L.C., has filed an unopposed

motion to dismiss the appeal, representing that the parties have reached a

settlement of the matter. We have not issued a decision in the appeal. See TEX. R.

APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. We dismiss any

pending motions as moot.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Lloyd and Goodman.




                                       2